157 S.W.3d 373 (2005)
Danny M. WATTS d/b/a IIFTAC, Ltd., Plaintiff-Appellant,
v.
Loyd H. BIGGS and Rock Road Trailer Parts and Sales, Inc., Defendants-Respondents.
No. ED 84541.
Missouri Court of Appeals, Eastern District, Division Four.
March 8, 2005.
Stephanie Karr Gastman, Clayton, MO, for appellant.
Daniel L. Goldberg, Charles, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., LAWRENCE G. CRAHAN and MARY K. HOFF, JJ.

ORDER
PER CURIAM.
The plaintiff, Danny Watts, appeals from the trial court's judgment in favor of the defendants, Loyd H. Biggs and Rock Road Trailer Parts & Sales, Inc., on Mr. Watts's breach-of-contract and breach-of-warranty claims against the defendants stemming from Mr. Watts's purchase of a motor home. Mr. Watts alleges the trial court's judgment is against the weight of the evidence.
We have reviewed the parties' briefs and the record on appeal. The trial court's judgment is supported by substantial evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).